Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for the benefit of application PCT/EP2018/052450, filed on 01/31/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on [07/28/2020 and 08/21/2020]. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	Drawings filed on 07/28/2020 are accepted.

Claim Objections
Claims below objected to because of the following informalities: 
Claim 1, the claim cited “this tree”, it should be read as “the tree”.
Claim 1, the claim cited “can be”, it does not does not appear to have positive recitation. Examiner suggest to replace it with “is”.
Claim 1, the claim cited “that secret node entry point”, it should be read as    “the secret node  entry point”.
Claim 3, the claim cited “that secret node  entry point”, it should be read as  “the secret node  entry point”.
Appropriate correction is required.

Claim Rejections - 35 USC§ 112
The following is a quotation of 35 U.S.C. l 12(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 2, and 6-9 are rejected under 35 U.S.C. l 12(b) or 35 U.S.C. 112 (pre-AIA ),second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claim 2, the claim recited “the actual number”, there is insufficient antecedent basis for this limitation in the claim.
claim 6 and 7, the claim cited “public- tree-spanning child nodes”, it is unclear whether the wording " public- tree-spanning child nodes sets" relates to “tree-spanning set of child nodes” cited in claim 1. For examination purpose, examiner interprets “public- tree-spanning child nodes” as “tree-spanning set of child nodes”. 
claim 8, the claim cited “the level node numbering set”, it is unclear whether the wording " the level node numbering set " relates to “child node numbering set” cited in claim 1. For examination purpose, examiner interprets  “the level node numbering set” as “child node numbering set”. 
claim 9, the claim recited “the data processing authorization value hash of a child node", there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
invention.


Claims (1,3, and 4) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (US-7668316-B2, CHOI referred to as " CHOI”) in view of NASLUND et al. (US-20160156464-A1, NASLUND referred to as " NASLUND”)  

Referring to claim 1, CHOI teaches (Currently amended) A method for storing hierarchical data protected by access data in an untrustworthy environment, wherein unique identification values of child nodes of at least one associated tree are determined for the data and are stored together with said data, the method comprising (CHOI, [Col. 9, Line. 11-19]” The present invention can be realized as computer-readable code written on a computer-readable recording medium….. The computer-readable recording medium includes ROM, RAM, a CD-ROM, a magnetic tape, a hard disk, a floppy disk, flash memory, optical data storage, and a carrier wave, such as data transmission through the Internet.“, [Col. 2, Line. 19-26]” a method of encrypting metadata that can be represented by a tree structure. The method involves generating an encryption key for a predetermined node of the metadata using a function that takes as input parameters an encryption key for an upper node of the predetermined node and information specifying the predetermined node, and encrypting data of the predetermined node using the generated encryption key”, [Col. 4, Line. 50-53]” One of the simplest ways to copy user description metadata is to record a user's personal data to a storage device, such as a hard disk drive (HDD).”):
calculating a root node entry point (CHOI, [Col. 7, Line. 56-59, FIG. 6]” In the user U 1's access right information 720, <A> represents an authorization level granted to user U1. It also indicates user U1 is allowed to access information corresponding to the uppermost node A, and all of its child nodes”, {i.e., examiner interprets node A as the root node}, (CHOI, [Col. 2, Line. 17-26]” there is provided a method of encrypting metadata that can be represented by a tree structure. The method involves generating an encryption key for a predetermined node of the metadata using a function that takes as input parameters an encryption key for an upper node of the predetermined node and information specifying the predetermined node, and encrypting data of the predetermined node using the generated encryption key.“), said root node entry point representing a secret node entry point from which the identification value of a root node of the tree is subsequently calculated (CHOI, [Col. 5, Line. 62-63]” FIG. 6, data contained in node A is encrypted using an encryption key Key_A and an encryption algorithm”, i.e., examiner interprets the root node (node A) same as the secret node), said root node representing one of the child nodes in this tree (CHOI, [Col. 6, Line. 1]” Data contained in node B, which is a child node of node A“) ; and 
applying a child node generation step (CHOI, [Col. 6, Line. 1-4]” Data contained in node B, which is a child node of node A, is encrypted using an encryption key Key_B. The encryption key Key_B is obtained using the following equation: Key— B=F(Key— A, Info— B)”), in said step performing operations comprising:
creating or using a child node numbering set, which contains at least as many different elements as the number of child nodes to be generated and which can be reconstructed for the volatile secret node entry point, (CHOI, [Col. 6, Line. 13-21]” In the present embodiment, absolute position information of a predetermined node is used as the position information of the predetermined node. However, in some cases, relative position information or index information that can specify the predetermined node can also be used. For example, in the case of specifying the predetermined node using absolute position information, Info_B is 1, and Info_D representing absolute point information of node D is 2. In the same manner, Info_C 1, Info_C2, Info_E1, Info_E2, Info_F1 and Info_F2 are 3, 4, 5, 6, 7, and 8, respectively.“, i.e., FIG. 6 shows node A is the entry point node B and D, examiner interprets node A as the secret node), applying for the first and each further required child node, a cryptographic hash function (CHOI, [Col. 6, Line. 6-12]“ In Equation (1), Info_B represents position information of node B, and F represents a one-way function, such as a hash function, which cannot perform inverse operations. Here, it is possible to obtain Key_B by inputting Key_A and Info_B into Equation (1) while it is impossible to obtain Key_A by inputting Key_B and Info_B into Equation (1).”),   (CHOI,  [Col. 5, Line. 62-63]“ Referring to FIG. 6, data contained in node A is encrypted using an encryption key Key_A and an encryption algorithm”, [Col. 6, Line. 1-4]“ Data contained in node B, which is a child node of node A, is encrypted using an encryption key Key_B. The encryption key Key_B {i.e., identification value }  is obtained using the following equation:Key— B=F(Key— A, Info— B)”);
adding the identification values of the child nodes calculated in this way, together with their associated, preferably encrypted, data, (CHOI, [Col. 2, Line. 20-25]“ generating an encryption key for a predetermined node {i.e., child nodes }  of the metadata using a function that takes as input parameters an encryption key for an upper node of the predetermined node and information specifying the predetermined node, and encrypting data of the predetermined node using the generated encryption key.”, [Col. 4, Line. 50]“ One of the simplest ways to copy user description metadata is to record a user's personal data to a storage device, such as a hard disk drive (HDD).”); and
expanding the child nodes of the tree performing operations comprising (CHOI, [Col. 5, Line. 44-48]“ In order to effectively protect and manage the metadata shown in FIG. 5, encryption of all sub-nodes of node A should be made possible. Alternatively, encryption of only some of the nodes, i.e., node D and its sub-nodes, should also be made possible”, [Col. 5, Line. 55-57, FIG. 5]“ set-top box having a key to node D is allowed to have access to encrypted metadata corresponding to node D and its sub-nodes.”, i.e., examiner interprets access to child nodes corresponding to node D and its sub-nodes as calculating the secret node): 
applying a cryptographic hash function to at least that secret node entry point from which the child node to be expanded by hierarchically subordinate child nodes was calculated and to the identification value of the very same child node (CHOI, [Col. 5, Line. 62-63]“ data contained in node A {i.e., secret node} is encrypted using an encryption key Key_A and an encryption algorithm”, [Col. 6, Line. 2-4]“ The encryption key Key_B is obtained using the following equation:Key— B=F(Key— A, Info— B)”, [Col. 6, Line. 6-7]“ In Equation (1), Info_B represents position information of node B, and F represents a one-way function, such as a hash function”), and
subsequentlyrecursively applying the child node generation step (CHOI, [Col. 10, Line. 21-32]“ A generating a key for a predetermined node of metadata received from a metadata storing unit using a function that takes as input parameters a key for an immediately preceding upper node of the predetermined node and information specifying the predetermined node at a processor of a user device, the generating the key being performed at a decryption unit; and decrypting data of the predetermined node using the generated key, wherein the information specifying the predetermined node is position information of the predetermined node in the tree structure.”). 
Choi teaches, the immediate processing, on col. 10 lines 21-32, and examiner understands that secret node entry points may have never stored on any non-volatile storage device. However, CHOI does not explicitly teach secret node entry points being never stored on any non-volatile storage device. 
NASLUND teaches secret node entry points being never stored on any non-volatile storage device ( NASLUND, [¶0068]”  the key is never stored in non-volatile memory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHOI to incorporate the teaching of NASLUND to utilize the above feature, with the motivation of Enhance security  in case an attacker  steals the device while a legitimate user's session is not active cannot access data protected by the Key. as recognized by (NASLUND [0068]).

Referring to claim 3, (CHOI in view of NASLUND) teaches (Currently amended) the method according to claim 1
Wherein, CHOI further teaches further comprising encrypting the data assigned to child nodes (CHOI, [Col. 5, Line. 63-66]“ Key_A and an encryption algorithm, such as the advanced encryption standard (AES). In the present embodiment, AES is the algorithm used for encrypting data of a predetermined node.”), wherein a different child node key is calculated for each child node by applying a sufficiently secure function to at least that secret node entry point generated by applying the node entry point generation step to the respective child node (CHOI, [Col. 6, Line.1-7]“ Data contained in node B, which is a child node of node A, is encrypted using an encryption key Key_B. The encryption key Key_B is obtained using the following equation:Key— B=F(Key— A, Info— B)” (1),In Equation (1), Info_B represents position information of node B, and F represents a one-way function” ), the binary output value of this function corresponding to the required key length (CHOI, [Col. 5, Line. 62-66]“ Referring to FIG. 6, data contained in node A is encrypted using an encryption key Key_A and an encryption algorithm, such as the advanced encryption standard (AES). In the present embodiment, AES is the algorithm used for encrypting data of a predetermined node.“, i.e., examiner interprets using AES algorithm as the output can be three different key lengths (128, 192, or 256 bits)).   
Same motivation as claim 1.

Referring to claim 4, (CHOI in view of NASLUND) teaches (Currently amended) the method according to claim 3.
Wherein, CHOI further teaches  , further comprising using a cryptographic hash function (CHOI, [Col. 7, Line. 46-48]“ In the present embodiment, a hash function is used as the one-way function, and relative position information is used as position information of a predetermined node.”), whereby only knowing only one child node and its node key makes it possible to decrypt the dataInventor(s): Erwin Toplak Serial No.: Unassigned Filed: Herewith Our Docket: 10306.022US1Preliminary Amendmentof the known child node, without making it possible to get to further child nodes or their encrypted data (CHOI, [Col. 6, Line. 56-59]“ Therefore, it is possible to decrypt information in any of the nodes shown in FIG. 6 by using one piece of key information, i.e., Key_A. In other words, once Key_A is provided, decryption is possible for all the child nodes of node A”). 
Same motivation as claim 1.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US-7668316-B2, CHOI referred to as " CHOI”) in view of NASLUND et al. (US-20160156464-A1, NASLUND referred to as " NASLUND”)  in further view of ZUR et al. (DE-202015005361-U1, ZUR referred to as " ZUR”) and  ANGLIN et al. (US-20130144840-A1, ANGLIN referred to as " ANGLIN”)

. 
Referring to claim 2, (CHOI in view of NASLUND) teaches the limitation of the method according to  claim 1.
However, (CHOI in view of  NASLUND)  does not explicitly teach wherein, for determining the number of stored child nodes for a secret node entry point on the non-volatile storage device, the method further comprising: creating a search child node list with a predefined number of child nodes is created in said child node generation step, and searching these child nodes are searched on the non-volatile storage device, and, creating, as long as exactly the predefined number of child nodes is found on the non-volatile storage device, a further search child node list with this predefined number of child nodes i-s created by applying the child node generation step, said list continuing the previous search child node lists;; and searching these child nodes are also searched for on the non-volatile storage device;- and increasing the number of child nodes is increased by this predefined number;, and as soon as the predefined number of child nodes is not found on the non-volatile storage device, increasing the number of child nodes is increased by the number of child nodes found on the non-volatile storage device and thus defining the actual number is defined.   
 	Wherein, ZUR teaches (Currently amended) The method according to claim 1, wherein, for determining the number of stored child nodes for a secret node entry point on the non-volatile storage device, the method further comprising (ZUR, [¶0088]” if the node {i.e...secret node} actually has more than one edge for which this node is the child node, then the edge metadata of the edge may indicate the location of edge metadata of another edge for which that node is child nodes. In the edge metadata of this further edge, the location of the edge metadata of a third edge, for which this node is the child node, can again be specified. This procedure then continues until the locations of the edge metadata of all edges for which this node is a child node are specified. “,“, i.e., examiner interprets specified as count): 
creating a search child node list with a predefined number of child nodes (ZUR, [0059]” instead of defining an edge by its own reference number, one could also define an edge through the two nodes between which the edge runs. Each node corresponds to either a directory or a file.”, [¶0054, FIG. 2]” In 2 an example of a file system is shown. The file system has directories (the directories 201 . 211 . 212 . 213 . 221 . 222 . 223 . 224 . 225 and 233 ), Files (the files 214 . 226 . 227 . 230 . 231 . 232 . 234 . 235 . 236 . 237 . 238 . 239 . 241 . 242 and 243, {i.e., examiner interprets define process as create}) 
searching these child nodes (ZUR, [¶0062]” The device 100 of the 1 now includes an interface 110 and a processor 120 , the interface 110 is configured, encrypted edge metadata {i.e., user submit a request for encryption, the system search for the data that need to be encrypted} of an edge of the plurality of edges from a memory 200 to load.”, [¶0063]” The memory 200 in embodiments, for example, is non-volatile. this node is the parent node or the child node includes at least one edge decryption key for decrypting that edge and information about a location of the encrypted edge metadata this edge in the non-volatile memory 200”) ; 
creating, as long as exactly the predefined number of child nodes is found on the non-volatile storage device (ZUR, [0059]” instead of defining an edge by its own reference number, one could also define an edge through the two nodes between which the edge runs. Each node corresponds to either a directory or a file.”, [¶0062]“ The device 100 of the 1 now includes an interface 110 and a processor 120 , the interface 110 is configured, encrypted edge metadata of an edge of the plurality of edges from a memory 200 to load.”, [0063]” The memory 200 in embodiments, for example, is non-volatile.”), a further search child node list with this predefined number of child nodes (ZUR, [¶0062]” The device 100 of the 1 now includes an interface 110 and a processor 120 , the interface 110 is configured, encrypted edge metadata {i.e., user submit a request for encryption, the system search for the data that need to be encrypted} of an edge of the plurality of edges from a memory 200 to load, [¶0059]” Instead of defining an edge by its own reference number, one could also define an edge through the two nodes between which the edge runs. Each node corresponds to either a directory or a file. In the file system, the directory or file to which one of the two nodes is assigned (this node is called the descendant node of the edge) is then located in the directory to which the other of the two nodes is assigned (this node is called the predecessor node of the edge ).”, [¶0060]” for the edge 361 the knot 311 the predecessor node of the edge 361 , and the node 321 is the child of the edge 361 , The tuple ( 311 . 321 ), with the reference numerals of preceding nodes 311 and successor nodes 321 the edge 361 So would the edge 361 define as clearly as the reference number 361 itself. In this example, the predecessor node 311 the directory 211 of the 2 assigned and the successor node 321 is the directory 221 of the 2 assigned. Accordingly, the directory contains 211 of the 2 the directory 221 of the 2 “)
searching these child nodes (ZUR, [¶0062]” The device 100 of the 1 now includes an interface 110 and a processor 120 , the interface 110 is configured, encrypted edge metadata {i.e., user submit a request for encryption, the system search for the data that need to be encrypted} of an edge of the plurality of edges from a memory 200 to load”, [0063]” The memory 200 in embodiments, for example, is non-volatile.”);-
 increasing the number of child nodes (ZUR, [¶0059]” Instead of defining an edge by its own reference number, one could also define an edge through the two nodes between which the edge runs. Each node corresponds to either a directory or a file. In the file system, the directory or file to which one of the two nodes is assigned (this node is called the descendant node of the edge) is then located in the directory to which the other of the two nodes is assigned (this node is called the predecessor node of the edge”, [¶0060]” for the edge 361 the knot 311 the predecessor node of the edge 361 , and the node 321 is the child of the edge 361 , The tuple ( 311 . 321 ), with the reference numerals of preceding nodes 311 and successor nodes 321 the edge 361 So would the edge 361 define as clearly as the reference number 361 itself. In this example, the predecessor node 311 the directory 211 of the 2 assigned and the successor node 321 is the directory 221 of the 2 assigned. Accordingly, the directory contains 211 of the 2 the directory 221 of the 2”, i.e., FIG. 2 illustrate the predefined number for secret and child nodes with increase by 1 from the previous element)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (CHOI in view of  NASLUND) to incorporate the teaching of ZUR to utilize the above feature, with the motivation of Enhance the availability through provide a mechanism to protect the data and help to secure trusted environment as recognized by (ZUR [0017]).
However, the combination (CHOI in view of  NASLUND in further view of ZUR) does not explicitly teach as soon as the predefined number of child nodes is not found on the non-volatile storage device, increasing the number of child nodes defining the actual number
Wherein, ANGLIN teaches as soon as the predefined number of child nodes is not found on the non-volatile storage device, increasing the number of child nodes defining the actual number(ANGLIN, [¶0012] “If a valid entry {i.e., file or child node} does exist in the chunk index {i.e., chunk index represent as predefined number }, then the chunk will be retrieved {i.e., files , child nodes and index updated} from a location on the client data store as indicated in the chunk index. Finally, when all chunks are retrieved, the specified file will be reconstructed from the retrieved copies of the chunks and the specified file will be fully restored to the client data store.”, [¶0008]” In the case that the chunk must be retrieved from the server, the index is updated with an entry to the newly retrieved chunk.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (CHOI in view of  NASLUND in further view of ZUR) to incorporate the teaching of ANGLIN to utilize the above feature, with the motivation of Enhance the availability through optimize data restoration as recognized by (ANGLIN [0010]).


Claims (5) is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US-7668316-B2, CHOI referred to as " CHOI”) in view of NASLUND et al. (US-20160156464-A1, NASLUND referred to as " NASLUND”)  in further view of
FREY et al. (US- 20120110336-A1, FREY referred to as " FREY”) 
Referring to claim 5, (CHOI in view of NASLUND) teaches (Currently amended) method according to 1. , 
However, (CHOI in view of NASLUND) does not explicitly teach wherein further comprising: 
generating a cryptographic check value ; and 
storing the cryptographic check value together with the child node to ensure the integrity and authenticity of the preferably encrypted data associated with the respective child nodes of a tree.
Wherein, FREY teaches further comprising: 
generating a cryptographic check value which is generated using at least the child node, its associated data and its child node key, preferably using a Keyed Hash Massage Authentication Code (HMAC) (FREY, [¶0058]” The digest may also be an authenticated digest, that is to say a cryptographic digest that takes account of a secret element, in addition to the data of which it is a check sum. For example, the authenticated digest may be of the HMAC type (keyed-hash message authentication code)“, i.e., examiner interprets digest as cryptographic check value ); and 
storing the cryptographic check value together with the child node to ensure the integrity and authenticity of the preferably encrypted data associated with the respective child nodes of a tree (FREY, [¶0015]” assigning the value of the digest of the child node stored in the current node at the current digest, the child node then becoming the current node”, [¶0102]” the processor reads the said cryptographic signature {i.e., digest} and verifies its integrity “, [¶0063]” As illustrated in FIG. 2, the verification tree is a tree structure with nodes, where child nodes are attached to a root node. In each node N, for each child node N”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (CHOI in view of NASLUND) to incorporate the teaching of FREY to utilize the above feature, with the motivation of Enhance the security through verify the integrity as recognized by (FREY [0058]).

Claims 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US-7668316-B2, CHOI referred to as " CHOI”) in view of NASLUND et al. (US-20160156464-A1, NASLUND referred to as " NASLUND”)  in further view ZUR et al. (DE-202015005361-U1, ZUR referred to as " ZUR”) 

Referring to claim 6, (CHOI in view of NASLUND) teaches (Currently amended) The method according to , 
However, (CHOI in view of NASLUND) does not explicitly teach further comprising using a key value database the key value database comprising at least child nodes and their associated data, on the non-volatile storage device.
Wherein, ZUR teaches  comprising using a key value database the key value database comprising at least child nodes and their associated data, on the non-volatile storage device (ZUR, [¶0036, FIG. 2]” The device 100 of the 1 now includes an interface 110 and a processor 120 , the interface 110 is configured, encrypted edge metadata of an edge of the plurality of edges from a memory 200 to load.“, [¶0063]” The memory 200 in embodiments, for example, is non-volatile. “, i.e., FIG. 2 illustrates the data tree structure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (CHOI in view of NASLUND) to incorporate the teaching of ZUR to utilize the above feature, with the motivation of Enhance the security  through provide a mechanism to protect the data and help to secure trusted environment as recognized by (ZUR [0017]).

Referring to claim 8, (CHOI in view of NASLUND) teaches (Currently amended) The method according to 
However, (CHOI in view of NASLUND) does not explicitly teach further comprising forming the level node numbering set 
Wherein, ZUR teaches  further comprising forming the level node numbering set (ZUR, [¶0059]” Instead of defining an edge by its own reference number, one could also define an edge through the two nodes between which the edge runs. Each node corresponds to either a directory or a file. In the file system, the directory or file to which one of the two nodes is assigned (this node is called the descendant node of the edge) is then located in the directory to which the other of the two nodes is assigned (this node is called the predecessor node of the edge”), i.e., FIG. 2 illustrate the predefined number for secret and child nodes with increase by 1 from the previous element ).
Same motivation statement as claim 6.

Referring to claim 11, (CHOI in view of NASLUND) teaches (Currently amended) The method according to , 
in the child node generation step, applying the cryptographic hash function (CHOI, [Col 6, Line 1-7]” Data contained in node B, which is a child node of node A, is encrypted using an encryption key Key_B. The encryption key Key_B is obtained using the following equation:Key— B=F(Key— A, Info— B)(1), In Equation (1), Info_B represents position information of node B, and F represents a one-way function, such as a hash function”, [Col 6, Line 22-24]” Node C 1, which is one of the child nodes of node B, is encrypted using Equation (2) below. Key— C 1=F(Key— B, Info— C 1)(2)), {calculating a another Key_C1 based on Key_B}, [Col 6, Line 58-59]” once Key_A is provided, decryption is possible for all the child nodes of node A.”).
However, (CHOI in view of NASLUND) does not explicitly teach further comprising: creating a child node group setthe child node group set being
Wherein , ZUR teachesfurther comprising: creating a child node group setthe child node group set being(ZUR, [¶0188]” The user has access to a directory and his access rights to subdirectories or files {i.e., child nodes} within this directory or to higher-level.”, i.e.,  character string of arbitrary length. In the case of a file system, the elements can be for example file, directory) and
Same motivation statement as claim 6.

Claims (7) is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US-7668316-B2, CHOI referred to as " CHOI”) in view of NASLUND et al. (US-20160156464-A1, NASLUND referred to as " NASLUND”)  in further view of NARASIMHA et al. (US- 20160335274-A1, NARASIMHA referred to as " NARASIMHA”) 

Referring to claim 7, (CHOI in view of NASLUND) teaches (Currently amended) 
However, (CHOI in view of NASLUND) does not explicitly teach further comprising using a table in a database volatile storage device, said table having a unique index at least for the column in which the child nodes are stored.  
Wherein, NARASIMHA teaches further comprising using a table in a database NARASIMHA, [¶0075]” Referring to FIG. 5B, display areas 540 and 550 displays the details of data stores/sources specified/added by an administrator (using the interface of FIG. 5A). The details of the data stores are shown in the form of a hierarchy with the data stores as top level nodes, tables as child nodes to the top level nodes, and columns as child nodes of the table nodes. “, [¶0076]” The user may select a desired source table and source column in display area 540, a desired target table and target column in display area 560 and then click on button 550 to indicate that the data stored in source column”, [¶0075]” storage media may comprise non-volatile media and/or volatile media. Non-volatile media includes, for example, optical disks, magnetic disks, or solid-state drives”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (CHOI in view of NASLUND) to incorporate the teaching of NARASIMHA to utilize the above feature, with the motivation of Enhance the performance  through facilitate application processes as recognized by (NARASIMHA [0035]).


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US-7668316-B2, CHOI referred to as " CHOI”) in view of NASLUND et al. (US-20160156464-A1, NASLUND referred to as " NASLUND”)  in further view of ANGLIN et al. (US-20130144840-A1, ANGLIN referred to as " ANGLIN”)

Referring to claim 9, (CHOI in view of NASLUND) teaches (Currently amended) The method according to 
Wherein, CHOI further teachesfurther comprising: 
assigning a freely selectable, but sufficiently long data editing authorization value  (CHOI, [Col. 7, Line. 44-46]“ The license {i.e., authorization value } information also includes information F, which relates to a one-way function used to generate encryption key information.“, [Col. 7, Line. 56-64]“ In the user U 1's access right information 720, <A> represents an authorization level granted to user U1. It also indicates user U1 is allowed to access information corresponding to the uppermost node A, and all of its child nodes, and has rights to show, copy, and read whatever is accessed. In addition, the access right information 720, 722, and 724 further includes an authentication method and information necessary to verify the identification of a user, i.e., a password or authentication-related information.”)
applying, by the non-volatile storage device, before storing the child node (CHOI, [Col. 9, Line. 12-19]“ The present invention can be realized as computer-readable code written on a computer-readable recording medium…... The computer-readable recording medium includes ROM, RAM, a CD-ROM, a magnetic tape, a hard disk, a floppy disk, flash memory, optical data storage, and a carrier wave, such as data transmission through the Internet.“, [Col. 7, Line. 34-40, FIG. 8]” The license information of the metadata M_ex includes the master key information, i.e., Key_A. The master key information Key_A is not known to a user or an application but is used by a system for protecting and managing metadata shown in FIG. 8. The system for protecting and managing metadata will be described more fully in the following paragraphs with reference to FIG. 8.”, [Col. 7, Line. 44-47]“ The license {i.e., authorization value} information also includes information F, which relates to a one-way function used to generate encryption key information. In the present embodiment, a hash function is used as the one-way function”, [Col. 8, Line. 28-34]“ The decryption information includes the key information Key_A of the uppermost node A, the position information of node C1, and an encryption algorithm. In some cases, the decryption information may include the key information Key_C1 of node C1, instead of Key_A.“, i.e., examiner interprets change the Key_C1 of node C1, instead of Key_A as editing the authorization),  the result of said hash function being the data editing authorization value hash ) (CHOI, [Col. 5, Line. 62-71]“ Referring to FIG. 6, data contained in node A is encrypted using an encryption key Key_A and an encryption algorithm, such as the advanced encryption standard (AES). In the present embodiment”, Data contained in node B, which is a child node of node A, is encrypted using an encryption key Key_B. The encryption key Key_B is obtained using the following equation:Key— B=F(Key— A, Info— B)  (1)”, [Col. 6, Line. 6-7]“ In Equation (1), Info_B represents position information of node B, and F represents a one-way function, such as a hash function”, i.e., hash and Key are part of license);
However, (CHOI in view of NASLUND) does not explicitly teach and, storing if that child node is not already located on the non-volatile storage device, by storing at least the child node, its associated data and its data editing authorization value hash on the storage device.
overwriting, if this child node is already located on the non-volatile storage device, by 
Wherein, ANGLIN teaches storing if that child node is not already located on the non-volatile storage device, (ANGLIN, [¶0012]“ If a valid entry for the chunk {i.e., file or child node} does not exist in the chunk index, the chunk will be retrieved from the server data store.”), its associated data and its data editing authorization value hash on the storage device (ANGLIN, [¶0013]“ verify the restore operation and the data entries maintained in the client-side chunk index. One embodiment tracks a number of values in the chunk index to help locate and verify the chunk in the client data store, which may include a hash value of the chunk, a length of the chunk, a location of a file containing the chunk, file attributes of the file containing the chunk, and an offset of the chunk within the file containing the chunk”, i.e., examiner interprets the verification process is done by the client using the data, hash factors at the client data storage device) 
 (ANGLIN, [¶0012]“ If a valid entry {i.e., file or child node} for the chunk does not exist in the chunk index, the chunk will be retrieved from the server data store.”, i.e., examiner interpret the data does not exist in the index as the requested index is already fill from other data, overwriting for index need to be done), (ANGLIN, [¶0013]“ verify the restore operation and the data entries maintained in the client-side chunk index. One embodiment tracks a number of values in the chunk index to help locate and verify the chunk in the client data store, which may include a hash value of the chunk, a length of the chunk, a location of a file containing the chunk, file attributes of the file containing the chunk, and an offset of the chunk within the file containing the chunk”, i.e., examiner interprets the verification process is done by the client using the data, hash factors at the client data storage device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (CHOI in view of NASLUND) to incorporate the teaching of ANGLIN to utilize the above feature, with the motivation of Enhance the availability through optimize data restoration as recognized by (ANGLIN [0010]).

Referring to claim 10, (CHOI in view of NASLUND in further view of ANGLIN) teaches (Currently amended) the method according to claim 9 
Wherein, CHOI further teachesfurther comprising changing the data processing authorization value hash of a child node (CHOI, [Col. 7, Line. 44-47]“ The license   information also includes information F, which relates to a one-way function used to generate encryption key information. In the present embodiment, a hash function is used as the one-way function” [Col. 8, Line. 29-31, FIG. 8]”. The decryption information includes the key information Key_A of the uppermost node A, the position information of node C1 {i.e., based on FIG. 6 node C1 is a child node}, and an encryption algorithm. In some cases, the decryption information may include the key information Key_C1 of node C1, instead of Key_A. i.e., examiner interprets change the Key_C1 of node C1, instead of Key_A as editing the authorization which include apply cryptographic hash function license, [Col. 6, Line. 56-59, FIG. 6] “ Therefore, it is possible to decrypt information in any of the nodes shown in FIG. 6 by using one piece of key information, i.e., Key_A. In other words, once Key_A is provided, decryption is possible for all the child nodes of node A.”, [Col. 6, Line. 64-67]” according to the method of encrypting metadata in a tree structure of the present invention, it is possible to randomly access and decrypt specific sub-branches of the tree structure “ i.e., change the key means change the hash, and access to new child nodes).
Same motivation statement as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FAN et al. (US-20170300713-A1, FAN referred to as " FAN”) suggests (par. [0005]) “each leaf node contains a MAC (or a hash of a MAC) of a search index entry, one or more encrypted data files, or combination thereof as is described in more detail below. Each parent node in the tree contains another hashed value that corresponds to a combination of the values stored in the two child nodes.”).Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED HUMADI whose telephone number is (571)272-2066.
The examiner can normally be reached (7:30 am - 4:00 pm) Monday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw, can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED HUMADI/             Examiner, Art Unit 2497                                                                                                                                                                                           /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497